Citation Nr: 1427250	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was transferred to the RO in Des Moines, Iowa.

In October 2011, the Board denied the claim for service connection for a left knee disability and remanded the claim for service connection for a low back disability.  In March 2012, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the portion of the Board's decision denying service connection for a left knee disability, and remanded the claim to the Board.  In January 2013, the Board remanded the appeal to obtain a VA medical opinion addressing whether the Veteran's left knee disability was aggravated by, as opposed to caused by, his service-connected right knee disability.   

The claim was returned to the Board.  In November 2013, the claims were remanded to provide the Veteran a Travel Board hearing.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the Board's January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's January 2013 remand directives were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Pursuant to the January 2013 remand directives, the Veteran was provided a VA examination in March 2013.  The examiner opined that it was less likely than not that the Veteran's left knee condition was aggravated by his service-connected right knee disability.  In support of that opinion, the examiner only addressed the time period prior to March 1968 and did not address whether the Veteran's left knee disability had been caused or aggravated thereafter, including whether extended altered gait because of the service-connected right knee has caused or aggravated the Veteran's left knee disability even if the cause or aggravation happened long after service.  Accordingly, the opinion is inadequate and a remand is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Additionally, a review of the record indicates that there may be outstanding private medical records that have not been associated with the claims file.  In a November 2006 correspondence, the Veteran indicated that he was treated by a Dr. Orville Schmitz, from 1969 to 1975.  As there is a possibility that those records could help substantiate the Veteran's claims, those records should be obtained on remand and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the Veteran's low back disability, the Veteran has claimed service connection as secondary to his bilateral knee disabilities.  The Veteran is service connected for a right knee disability only, and not for a left knee disability.  Accordingly, the Veteran's back disability claim is inextricably intertwined with his service-connection claim for a left knee disability, as the granting of service connection for a left knee disability would affect his claim for service connection for a low back disability.  As such, the claim for entitlement to service connection for a low back disability must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit or authorize VA to obtain all outstanding private medical records, to include the records from Dr. Orville Schmitz from 1969 to 1975.  Once authorization is obtained, the AOJ should attempt to obtain these records and any other private treatment records identified by the Veteran.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain VA treatment records from the VA medical center in Iowa City, Iowa, and any associated outpatient clinic records dated from September 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, obtain an addendum opinion from the same examiner who conducted the March 2013 VA examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the March 2013 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is asked to address:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any left knee disability demonstrated since service, to include to the Veteran's meniscal tear and osteoarthritis, is causally related to military service.  In rendering this opinion, the examiner should address the May 18, 2007 treatment record from Dr. Ervin indicating that the Veteran injured both knees during active service and that his left knee surgery was therefore more likely than not related to service.  

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any left knee disability demonstrated since service, to include to the Veteran's left medial meniscal tears with surgical removal of the medial meniscus and left total knee replacement for severe osteoarthritis, was caused by or aggravated by his service-connected right knee disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion offered.

4.  Upon completion of the above requested development and any additional development deemed appropriate (to include providing the Veteran an additional spine examination if service connection is granted for a left knee disability), readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

